Citation Nr: 1042822	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  05-11 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected right foot plantar fasciitis.  

2.  Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected left foot plantar fasciitis.  

3.  Entitlement to service connection for a claimed heart 
disorder.  

4.  Entitlement to service connection for a claimed left hip 
disorder including as secondary to the service-connected lumbar 
spine spondylosis and/or the service-connected residuals of left 
knee patellofemoral syndrome.  

5.  Entitlement to an initial compensable evaluation for the 
service-connected lumbar spine spondylosis, from August 1, 2004, 
to April 6, 2005.  

6.  Entitlement to an initial evaluation for the service-
connected lumbar spine spondylosis, from April 7, 2005.  

7.  Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected residuals of left shoulder surgery.  

8.  Entitlement to an initial compensable evaluation for the 
service-connected hypertension.  

9.  Entitlement to an initial compensable evaluation for the 
service-connected chronic urticaria.  

10.  Entitlement to an initial compensable evaluation for the 
service-connected unidentified systemic inflammation process, 
claimed as chronic fatigue syndrome.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to July 
2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the RO.  

In January 2008, the Board remanded this case for further 
development.  

Additionally, in February 2010, the Veteran submitted medical 
evidence directly for the Board's consideration.  His 
representative supplied a waiver of his right to have this 
evidence initially considered by the RO in a September 2010 
informal hearing presentation, hence, the Board accepts this 
evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 
(2010).  

The issue of entitlement to an increased evaluation for the 
service-connected left knee disability has been raised by the 
record, but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issues of entitlement to service connection for a heart 
disorder, and for a left hip disorder including as secondary to 
the service-connected lumbar spine spondylosis and/or the 
service-connected residuals of left knee patellofemoral syndrome, 
as well as those of entitlement to initial increased ratings for 
the service-connected lumbar spine spondylosis, for the residuals 
of left shoulder surgery, for hypertension, for chronic 
urticaria, and for an unidentified systemic inflammation, claimed 
as chronic fatigue syndrome, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's right foot plantar fasciitis is manifested by 
no more than a moderate foot injury; or by moderate, weight-
bearing line over or medial to great toe, inward bowing of the 
tendo achillis, pain on manipulation and use of the feet, 
bilateral or unilateral.  

2.  The Veteran's left foot plantar fasciitis is manifested by no 
more than a moderate foot injury; or by moderate, weight-bearing 
line over or medial to great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet, bilateral or 
unilateral.  

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for right foot plantar fasciitis are not met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.20, 4.71a, including 
Diagnostic Codes (DC) 5003, 5020, 5276, 5284 (2010).  

2.  The criteria for an initial evaluation in excess of 10 
percent for left foot plantar fasciitis are not met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 4.20, 4.71a, including DCs 5003, 
5020, 5276, 5284 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) of 2000

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in March 2004, November 
2005, March 2006, and February 2008.  In these letters, the 
Veteran was notified of VA's practices in assigning disability 
evaluations and effective dates for those evaluations.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The claims were readjudicated in July 2009.  As this course of 
action has corrected any initial notice errors, there is no 
prejudice to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, 
records corresponding to all treatment described by the Veteran, 
and he has been afforded VA examinations.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  

Hence, the Board is satisfied that all reasonable efforts to 
develop the record have been made with respect to these claims.  

As discussed, the Veteran was notified and aware of the evidence 
needed to substantiate his claims, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  

Thus, the Veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any defect 
in the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the Veteran.  
Therefore, any such defect is harmless and the Veteran was not 
prejudiced so the Board will proceed to the merits of his appeal. 

General Legal Criteria

Higher Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  The Veteran's entire history is to be considered 
when making disability evaluations.  See generally, 38 C.F.R. § 
4.1 (2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson, the Court noted an important distinction 
between an appeal involving a veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where the question for consideration is the propriety 
of the initial rating assigned, evaluation of the medical 
evidence since the effective date of the grant of service 
connection to consider of the appropriateness of "staged 
rating" (i.e., assignment of different ratings for distinct 
periods of time, based on the facts found), are both required.  
See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 
21 Vet. App. 505, 509-510 (2007).  

The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

When evaluating a musculoskeletal disability based upon a range 
of motion, consideration is given to the degree of any additional 
limitation upon motion due to functional loss.  DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1995).  

This includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, weakness, 
incoordination, and fatigability, etc., particularly during times 
when these symptoms "flare up," such as during prolonged use.  
Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

The Board notes that the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an extraschedular 
evaluation if the case "presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

The governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent period of hospitalizations as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2010).  

Specific Legal Criteria

Rating the Feet

Diagnostic Code 5020 (synovitis) provides that rating will be on 
the basis of limitation of motion of the affected parts, as 
degenerative arthritis.  Diagnostic Code 5003 in turn provides 
that degenerative arthritis (that is established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  

When there is no limitation of motion of the specific joint or 
joints that involve degenerative arthritis, Diagnostic Code 5003 
provides a 20 percent rating for degenerative arthritis with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating for degenerative arthritis 
with X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups.  

Note (1) provides that the 20 pct and 10 pct ratings based on X-
ray findings will not be combined with ratings based on 
limitation of motion.  

Note (2) provides that the 20 pct and 10 pct ratings based on X-
ray findings, above, will not be utilized in rating conditions 
listed under Diagnostic Codes 5013 to 5024, inclusive.  

When there is some limitation of motion of the specific joint or 
joints involved that is noncompensable (0 percent) under the 
appropriate diagnostic codes, Diagnostic Code 5003 provides a 
rating of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  When there is 
limitation of motion of the specific joint or joints that is 
compensable (10 percent or higher) under the appropriate 
diagnostic codes, the compensable limitation of motion should be 
rated under the appropriate diagnostic codes for the specific 
joint or joints involved.  38 C.F.R. § 4.71a.  

Plantar fasciitis is not specifically listed in the rating 
schedule.  When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2010).  

The Board acknowledges that the record is negative for evidence 
of pes planus, but notes that due to similar symptomatology, 
plantar fasciitis may be evaluated as analogous to pes planus 
(flat feet).  38 C.F.R. § 4.71a, DC 5276 (2010).  

The current version of the General Rating Formula for the Foot, 
38 C.F.R. § 4.71a, provides as follows:  

Diagnostic Code 5276 provides:  

Flatfoot, acquired:  

Pronounced; marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe spasm 
of the tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  

50%	Bilateral;  

30%	Unilateral  

Severe; objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities:  

30%	Bilateral;  

20%	Unilateral.  

10%	Moderate; weight-bearing line over or medial to great toe, 
inward bowing of the tendo achillis, pain on manipulation 
and use of the feet, bilateral or unilateral.  

38 C.F.R. § 4.71a, DC 5276 (2010).  

Diagnostic Code 5283 provides:

Tarsal, or metatarsal bones, malunion of, or nonunion of:  

30%	Severe;

20%	Moderately severe;  

10%	Moderate.  

Note: With actual loss of use of the foot, rate 40 percent.  

See 38 C.F.R. § 4.71a, DC 5283 (2010).  


Diagnostic Code 5284 provides:  

30%	Severe;  

20%	Moderately severe;  

10%	Moderate.  

Note: With actual loss of use of the foot, rate at 40 percent.  

See 38 C.F.R. § 4.71a, DC 5284 (2010).  

Standard of Review

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Analysis

By way of procedural background, the Veteran was granted 
entitlement to service-connection for his right foot plantar 
fasciitis and for his left foot plantar fasciitis in a September 
2004 RO rating decision, and assigned a noncompensable (0 
percent) evaluation, effective from August 1, 2004.  The Veteran 
filed a notice of disagreement (NOD) in October 2004 and appealed 
these initial evaluations.  In a July 2009 RO rating decision, 
the Veteran's ratings for the service-connected right foot 
plantar fasciitis, and for the service-connected left foot 
plantar fasciitis, were increased to 10 percent, respectively, 
effective from August 1, 2004.  An informal hearing presentation, 
submitted by the Veteran's representative in September 2010, 
reflects his desire to continue with his appeal.  

The Veteran's service-connected right foot and left foot plantar 
fasciitis are currently evaluated as 10 percent disabling, 
respectively, under the pertinent provisions for evaluating 
disease and injuries of the foot.  He contends that his right and 
left foot disabilities warrant increased initial ratings due to 
symptoms that include clinical worsening and episodes persistent 
pain.  

In conjunction with the current appeal, the Veteran underwent a 
VA examination in March 2004.  Here, the Veteran complained of 
bilateral foot pain around the arches, with occasional numbness 
at the top of the foot with exercise that is not necessarily 
aggravated by exercise.  Neurological examination of the lower 
extremities revealed motor function within normal limits, and 
sensory function within normal limits.  The Veteran was diagnosed 
with early bilateral plantar fasciitis with residuals of 
tenderness of the arches.  

A radiology consultation report accompanying the VA examination 
indicated findings of normal right and left feet, with bones, 
joints and soft tissue unremarkable in either foot, and without 
evidence of fracture, dislocation, or destructive lesion.  

A July 2005 VA examination report reveals complaints of bilateral 
foot plantar fasciitis since 2000, with pain in the arch and 
across the top, at rest, and while standing or walking.  The 
Veteran denied functional impairment resulting from his plantar 
fasciitis, or that these disabilities resulted in any time lost 
from work.  Physical examination includes observations of the 
feet did not reveal abnormal weight bearing, and gait and posture 
were noted as within normal limits.  Further, he denied needing 
an assistive device for ambulation.  Examination of his feet 
revealed no tenderness, weakness, edema, atrophy, or disturbed 
circulation, although pes planus was present.  The examiner noted 
that, on the right, there was no valgus or tenderness to 
palpation of the plantar surface present, and the right foot 
showed no forefoot/midfoot malalignment.  The examiner noted that 
the right Achilles tendon revealed good alignment.  Examination 
of the left foot showed no valgus present, no tenderness to 
palpation of the left foot plantar surface, and no 
forefoot/midfoot malalignment.  The examiner noted the left 
Achilles tendon revealed good alignment, and that the Veteran did 
not have any limitation with standing and walking, nor did he 
require any support with his shoes.  

Left foot views taken in conjunction with the VA examination show 
findings of normal bones, joints, and soft tissues appear normal, 
without evidence of fracture.  The Veteran was diagnosed with 
resolved bilateral foot plantar fasciitis.  

Notably, private treatment records, dated from March 2007 to 
March 2009, generally show complaints of aching heel pain, as 
well as beneath the arches, described as worsening and constant, 
and findings of plantar fasciitis with clinical worsening, foot 
pain, and metatarsalgia, for which he has been treated with 
steroid injections and nonsteroidal anti-inflammatory drugs 
(NSAIDs), liniments, ice and stretching exercises, and different 
shoes.  

Specifically, a March 2007 private treatment record indicates 
findings of history not completely accurate for bilateral plantar 
fasciitis, as the Veteran complained that the pain was worst at 
bed time.  The physician noted that X-rays would be obtained to 
evaluate bone spurs, and that the Veteran was instructed on how 
to perform stretching exercises and recommended good shoes and 
NSAIDs.  

A private treatment record, dated in August 2008, reveals a 
functional assessment for foot pain.  The Veteran denied ankle 
joint pain, but endorsed symptoms of non-joint foot pain, worse 
while running and relieved by rest and medication.  The physician 
observed on neurological examination, no motor disturbances, 
tingling of the feet or numbness of the feet.  The Veteran 
appeared well developed and in no acute distress.  The physician 
indicated that ankles showed full range of motion without 
exceptions.  When examining the foot, the physician noted 
tenderness on palpation of the heel, but remarked that feet 
showed a normal appearance, no tenderness on palpation of the 
calceneal tuberosity was present, and the feet demonstrated full 
range of motion without exceptions, without pain elicited by 
motion of the foot.  Neurological testing also revealed no 
sensory exam abnormalities, no ankle weakness, no toe weakness, 
normal gait and stance, normal lower extremities, and normal 
proprioception single leg stance.  The Veteran was diagnosed with 
plantar fasciitis, and was instructed to stretch and ice massage 
his feet, as well as recommended new shoes.  

Significantly, a January 2009 private treatment record reflects 
radiological examination showing joint space narrowing in the 
second metatarsophalangeal joint of the left foot.  

Based on the foregoing, the Board concludes that initial 
evaluations in excess of 10 percent for the Veteran's right and 
left foot disabilities, respectively, under any of the applicable 
diagnostic criteria, are not warranted.  

Hence, the Veteran's right foot and left foot symptomatology do 
not meet the criteria for the next higher, or 20 percent, rating, 
as the record does not support findings of more than a moderate 
foot injury, with moderate, weight-bearing line over or medial to 
great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilaterally.  

Overall, the evidence does not support evaluations in excess of 
10 percent for the service-connected right foot plantar 
fasciitis, or for the service-connected left foot plantar 
fasciitis, respectively, and the claims for these benefits must 
be denied.  38 C.F.R. §§ 4.3, 4.7.  

The above determination is based upon consideration of the 
applicable schedular criteria.  The Veteran has submitted no 
evidence showing that his right or left foot plantar fasciitis 
have markedly interfered with his employment status beyond that 
interference contemplated by their assigned evaluations.  

Notably, the Veteran has given no indication that he is not 
currently employed.  Further, during his March 2004 and July 2005 
VA examinations, it was noted that the Veteran had not lost any 
time at work as the result of his service-connected disabilities.  

Moreover, there is also no indication that these disabilities 
have necessitated any periods of hospitalization during the 
pendency of this appeal.  

As such, the Board is not required to remand this matter to the 
RO for referral actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra- schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 
Vet. App. 111, 115 (2008).    

Further, the Board acknowledges the Court's recent holding that a 
request for a total disability rating based on individual 
unemployability (TDIU) is not a separate claim for benefits but, 
rather is part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  

Crucially, however, the Veteran has not asserted, and indeed 
medical evidence of record does not support a finding of, 
unemployability caused by his service-connected left and right 
foot disabilities.  Consequently, the Board finds that 
consideration of a TDIU claim is not appropriate at this time.  

For all the foregoing reasons, the claims on appeal must be 
denied.  In reaching these conclusions, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against assignment of any 
higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  

Finally, the Board has considered whether "staged" ratings are 
appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The record, however, 
does not support assigning different percentage disability 
ratings for any of the disabilities on appeal during the periods 
in question.  


ORDER

An initial rating in excess of 10 percent for the service-
connected right foot plantar fasciitis is denied.  

An initial rating in excess of 10 percent for the service-
connected left foot plantar fasciitis is denied.  


REMAND

With respect to the claim of service connection for a claimed 
heart disorder, the Veteran contends that he currently suffers 
from a heart murmur that is related to a heart disorder that 
arose during his active service.  

In a VA Form 21-4138, Statement in Support of Claim, dated in 
March 2008, a former service member reported observations of the 
Veteran's being rushed to an off-base hospital due to chest pain 
and later medically evacuated to Triplor in Hawaii, from when 
they served together in mid-1997 while stationed at III MEF in 
Okinawa, Japan.  

Service treatment records, dated from February 1998 to June 2004, 
generally show treatment for chest pain, persistent chest 
discomfort, chest pressure, elevated cardiac enzymes but normal 
echocardiogram and catheterization results, right axillary pain 
described as sharp, stabbing pain that becomes worse on deep 
breathing, and a myocardial infarction, for which he underwent a 
coronary angioplasty, echocardiogram, and exercise stress test in 
February 1998.  

A private treatment record dated in November 2006 shows current 
diagnosis of a heart murmur in the form of trace mitral and 
tricuspid insufficiency revealed on Doppler.  

A March 2004 VA examination report shows an in-service history of 
hospitalization for a prolonged and rather severe chest pain, but 
totally normal cardiac catheterization, with echocardiogram 
results showing no evidence of any wall motion abnormalities.  
The Veteran indicated that he had some elevated enzymes, but had 
not had any recurrent episodes of chest pain, or anything 
suggestive of a typical angina.  Moreover, he denied anti-anginal 
therapy.  Electrocardiogram results revealed sinus bradycardia, 
and normal electrocardiogram.  The Veteran was diagnosed with no 
clear heart pathology to render a diagnosis.  

The Board finds that, given the new evidence showing treatment 
for a heart murmur, as well as the Veteran's contention that a 
relationship exists between his current heart murmur and service, 
along with evidence of in-service treatment for various heart 
problems, a new VA examination is warranted to determine the 
nature, extent, and etiology of any heart pathology found on 
evaluation.  

Further, the Veteran contends that he currently suffers from a 
left hip disorder that is related to his active service, and is 
manifested by chronic pain and limitation of motion.  The Board 
notes that service treatment records are negative for any 
complaints of or findings referable to a left hip disorder.  
However, a VA examination, dated in March 2004, reveals 
complaints of sore hips with blunt, aching pain after sitting for 
a long time, after a run, and occasionally after long walks.  
Physical examination of the hip joints revealed no abnormalities 
demonstrated on inspection or palpation and normal ranges of 
motion.  The Veteran was diagnosed with no clear pathology to 
render a diagnosis.  

Private treatment records show complaints of hip pain, stabbing 
pain with numbness in the low back and on the left side, lumbar 
radiculitis, left-sided radiculopathy to foot, numbness and 
tingling in the left leg, pain radiating down the left leg with 
hyperextension, but without incontinence, numbness, or weakness.  

Significantly, a private radiologic examination report, dated in 
February 2005, reflects findings of normal sacroiliac joints, 
with joint spaces of the hips maintained, and no fractures or 
bone lesions present.  The radiologist observed that there 
appeared to be some soft tissue calcifications bilaterally at the 
greater trochanters; however, the radiologist concluded that the 
left hip appeared grossly normal.  

Notably, in July 2005 the Veteran underwent a second VA 
examination, where he complained of numbness in the left foot due 
to nerve disease travelling from the left hip to the toes and 
sometimes the foot, and causing immobility in the foot.  

Additionally, the Board notes the Veteran is service-connected 
for the residuals of left knee patellofemoral syndrome, and upon 
review of the record, finds that the medical evidence, in the 
form of the July 2005 VA examination report, supports a claim for 
service connection under a secondary theory of entitlement by 
showing that his claimed left hip disorder may be related to his 
service-connected lumbar spine and/or left knee disabilities.  
The Board notes that the record is negative for any evidence or 
opinion that addresses the question of etiology on a secondary 
basis.  

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board finds that, given the new evidence showing findings of 
soft tissue calcifications bilaterally at the greater trochanters 
and left side radiculopathy, as well as the Veteran's contention 
that a relationship exists between his current left hip disorder 
and service, along with evidence that potentially supports a 
claim for service connection under a secondary theory of 
entitlement by showing that his claimed left hip disorder may be 
related to his service-connected lumbar spine and/or left knee 
disabilities, a new VA examination is warranted to determine the 
nature, extent, and etiology of any left hip pathology found on 
evaluation.  

Moreover, in September 2010, the Veteran reported that his lumbar 
spine disability, left shoulder disability, hypertension, 
urticaria, and unidentified systemic inflammatory process claimed 
as chronic fatigue syndrome, have clinically worsened in severity 
since his last VA examinations.  As such, VA is required to 
afford him a contemporaneous VA examination to assess the current 
nature, extent and severity of his back disability.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  

VA's duty to assist a Veteran includes providing a thorough and 
contemporaneous examination when the record does not adequately 
reveal the current state of the Veteran's disability.  Hart v. 
Mansfield, 21 Vet. App. 505, 508 (2007).  

The Veteran was last afforded a VA examination in July 2005.  
Notably, in July 2005, he submitted a request to be scheduled for 
a QTC examination based on his belief that the July 2005 VA 
examination was inadequate; however, an August 2006 notice from 
QTC Medical Services indicates that the examination request has 
been cancelled as QTC Medical Services was unable to contact the 
Veteran.  No subsequent attempts have been made to schedule the 
Veteran for any further examination.  

Hence, in light of the passage of time and the Veteran's 
contention that his lumbar spine disability, left shoulder 
disability, hypertension, urticaria, and unidentified systemic 
inflammatory process claimed as chronic fatigue syndrome have 
worsened since the July 2005 VA examination, he should be 
scheduled for new examinations in order to evaluate the current 
nature and severity of these disabilities.  Thus, the Board has 
no discretion and must remand this claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the Veteran and his representative 
and request that they provide sufficient 
information, and if necessary, authorization, 
to enable the RO to obtain any additional 
evidence pertinent to the claims being 
remanded.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all records referred to by the 
Veteran not already on file.  

2.  After any available records are added to 
the claims file, the RO should schedule the 
Veteran for an appropriate VA examination to 
address the existence of any heart pathology, 
and to opine as to the nature and likely 
etiology of the claimed heart disorder.  The 
Veteran's claims file must be reviewed by the 
examiner.  All indicated tests should be 
performed and all findings should be reported 
in detail.  

If a heart disorder is diagnosed, the 
examiner should provide an opinion as to 
whether it is at least as likely as not that 
his heart disorder had its clinical onset 
during the Veteran's period of service.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached in a legible report.  

3.  After any available records are added to 
the claims file, the RO should schedule the 
Veteran for an appropriate VA examination to 
address the existence of any left hip 
pathology, and to opine as to the nature and 
likely etiology of the claimed left hip 
disorder.  The Veteran's claims file must be 
reviewed by the examiner.  All indicated 
tests should be performed and all findings 
should be reported in detail.  

Further, the examiner should also discuss the 
nature and etiology of any left-sided 
radiculopathy or neuropathy found to be 
present related to the service-connected 
lumbar spine disability and/or service-
connected left knee disability.  

If a left hip disorder is diagnosed, the 
examiner should provide an opinion as to 
whether it is at least as likely as not that 
his left hip disorder had its clinical onset 
during the Veteran's period of service.  The 
VA examiner is also requested to render an 
opinion as to whether it is at least as 
likely as not that the Veteran's left hip 
disorder was caused or permanently worsened 
by his service-connected lumbar spine 
disability and/or his service-connected 
residuals of left knee patellofemoral 
syndrome.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached in a legible report.  

4.  After any available records are added to 
the claims file, the RO should also schedule 
the Veteran for appropriate VA examinations 
to ascertain the nature, extent, frequency 
and severity of any orthopedic and neurologic 
impairment related to his service-connected 
lumbar spine disability, and/or left shoulder 
disability; as well as the nature, extent, 
frequency and severity of his hypertension, 
urticaria, and unidentified systemic 
inflammatory process claimed as chronic 
fatigue syndrome.  Prior to examining the 
Veteran, the examiner must review the entire 
claims file, including a complete copy of 
this remand.  All necessary diagnostic 
testing should be performed, and all clinical 
findings should be reported in detail.  

Specifically, with respect to the lumbar 
spine and left shoulder disabilities, based 
on range of motion studies, the examiner must 
offer findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected left 
shoulder disability.  If pain on motion is 
observed, the examiner should indicate the 
point at which pain begins.  

In addition, after considering the Veteran's 
documented medical history and assertions 
with respect to his lumbar spine and left 
shoulder disabilities, the examiner must 
indicate whether, and to what extent, the 
Veteran experiences likely functional loss 
due to pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such additional 
functional loss in terms of additional 
degrees of limited motion.  

Also, if possible, the examiner should state 
whether the back disability has been 
productive of any incapacitating episodes, 
which are defined as periods of acute signs 
and symptoms that require bed rest prescribed 
by a physician or treatment by a physician, 
and if so, the frequency and duration of 
those episodes.  

Further, the examiner should also discuss the 
nature and severity of any right or left-
sided radiculopathy or neuropathy found to be 
present.  The examiner must also state 
whether the Veteran has bowel or bladder 
problems related to his low back disability.  

The examiner must also indicate the impact 
the Veteran's various service-connected 
disabilities have on his ability to secure or 
follow a substantially gainful occupation.

Finally, the examiner should set forth in the 
examination report all examination findings 
and the complete rationale for any 
conclusions reached in a legible report.  

5.  Following completion of all indicated 
development, the RO should readjudicate the 
claims for service connection and for 
increased ratings in light of all the 
evidence of record.  In doing so, the RO must 
specifically consider whether the Veteran's 
case must be forwarded to the Under Secretary 
for Benefits, or the Director of the 
Compensation and Pension Service, for 
consideration of the assignment of an 
extraschedular rating.  If any benefit sought 
on appeal remains denied, the Veteran should 
be provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the July 
2009 SSOC.  An appropriate period of time 
should be allowed for a response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


